Title: From John Quincy Adams to John Adams Smith, 3 October 1817
From: Adams, John Quincy
To: Smith, John Adams


				
					Sir
					Washington 3 October 1817.
				
				I have had the honour of receiving your letters of the 29th and 30th ulto. Copies of the commercial convention of 3 july 1815 and of the four articles proposed by lord Castlereagh to be added to it will be transmitted to you with this letter.The publication of Mr. de Neuville’s letter to the department and of my answer, with the documents transmitted by him, will be made in the course of two or three days, and the introductory notice shall be made conformable to your directions.The secretary of the treasury has issued a circular letter to the collectors of the customs with regard to the execution of the navigation act. The construction of the term Country in the first section having been the subject of a communication from Mr. Bagot. I have enclosed to him a copy of the circular, by way of answer to his enquiry.Commodore Morris has returned from his cruise to the West Indies. A copy of his report to the navy department, he informs me has been transmitted to you. Mr. Tyler died on the passage home.I am with perfect respect, Sir, your very hble. & ob. servant
				
					
				
				
			